DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baum et al. (US 2020/0274850).
As per claim 1, Baum et al., hereinafter Baum, discloses a computer-implemented method comprising: 
analyzing data received from an automation control device to identify a plurality of automation devices communicatively coupled to the automation control device ([0098] where a Network Manager 222 defines and manages security and self-monitoring devices that are deployed on a network (site); Figure 8, item 806 where the security system components are identified and integrated into the system, where the security system components are considered automation devices and identifying process is inherently done on a processor which requires analyzing data received; [0095] where the analyzing is done on how the devices interact);

presenting a gamification scenario associated with the determined functionality to a user in a virtual reality environment ([0197] where the functionality of the extant security system is integrated; [0198] “a user interface subsystem is an HTML/WL/Javascript/Java/AJAX/Flash presentation of a monitoring and control application, enabling users to view the state of all sensors and controllers in the extant security system from a web browser or equivalent operating on a computer, PDA, mobile phone, or other consumer device”; therefore, the view of the presentation of the state of all sensors and controllers is a virtual reality view of the environment); 
monitoring interaction of the user with the gamification scenario ([0200] where a user interface subsystem is a mobile phone application enabling users to monitor and control the extant security system); and 
enabling use of the determined functionality based on the monitored interaction of the user with the gamification scenario ([0224] where the gateway makes use of the periodic sensor updates, state changes, and supervisory signals of the network to maintain a current state of the premises, where the monitored sensors have determined functionalities; [0226] where the gateway includes data as well as state changes relevant to the security panel). 

As per claim 2, Baum demonstrated all the elements as disclosed in claim 1, and further discloses wherein determining the functionality not utilized by the user comprises: 
retrieving functionality data for each of the automation devices from a device provider server ([0108] where the API provides access to functionalities); 
identifying one or more historical uses by the user of the plurality of automation devices based on the data received form the automation control device ([0108] where the current and historical data could be retrieved); and 
comparing the one or more historical uses of the plurality of automation devices with the functionality data for each of the automation devices to determine the functionality not utilized by the user ([0108] where the added functionalities are functionalities not currently or historically used).  
As per claim 3, Baum demonstrated all the elements as disclosed in claim 1, and further discloses wherein presenting the gamification scenario includes retrieving the gamification scenario from a device provider server for the at least one automation device (Figure 1 and [0078] where the iConnect servers 104 enable a wide variety of remote client devices 120 (e.g., PCs, mobile phones and PDAs) allowing users to remotely stay in touch with their home, business and family).  
As per claim 8, Baum discloses a virtual reality device comprising: 
a display device configured to present a virtual reality environment to a user (Figure 1 and [0078] where iConnect servers 104 enable a wide variety of remote client devices 120 (e.g., PCs, mobile phones and PDAs) allowing users to remotely stay in 
an interface ([0083] where the device has a user interface); and 
a processor ([0083] where the device is processor-based) communicatively coupled to the interface and the display device, wherein the processor is configured to perform the rest of the limitations similar to claim 1, therefore is similarly rejected as claim 1. 
As per claims 9 and 10 are device claims with limitations similar to claims 2 and 3, respectively, therefore are similarly rejected as claims 2 and 3, respectively.
Claims 15-17 are product claims with limitations similar to claims 1-3, respectively, therefore are similarly rejected as claims 1-3, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2020/0274850) and further in view of Olson (US 2008/0238667).
As per claim 4, Baum demonstrated all the elements as disclosed in claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Olson into Baum, because Baum discloses a method of utilizing use of devices and Olson further discloses functionalities of multiple devices could be consolidated for the purpose of improving the performance of the system.
Claim 11 is a device claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2020/0274850) and further in view of Hancock et al. (US 10,173,136).
As per claim 5, Baum demonstrated all the elements as disclosed in claim 1.
It is noted Baum does not explicitly teach
communicating with the automation control device to update a profile associated with the user based on the monitored interaction of the user with the gamification scenario. However, this is known in the art as taught by Hancock et al., hereinafter Hancock. Hancock discloses a gamification system in which the stored profile is continually updated (col. 8, line 38-40).

Claim 12 is a device claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.
Claim 18 is a computer program product claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2020/0274850) and further in view of Goran et al. (US 2016/0232201).
As per claim 6, Baum demonstrated all the elements as disclosed in claim 1.
It is noted Baum does not explicitly teach
retrieving functionality data for each of the automation devices from a device provider server; comparing the functionality data to a user profile of the user containing user preferences; and identifying differences between the user preferences and the functionality data based on the comparison to identify the functionality not utilized by the user. However, this is known in the art as taught by Goran et al., hereinafter Goran. Goran discloses an automation system in which user a current profile is compared with a target profile ([0079] where comparing is inherently comparing for similarities or differences).

Claim 13 is a device claim with limitation similar to claim 6, therefore is similarly rejected as claim 6.
Claim 19 is a computer program product claim with limitation similar to claim 6, therefore is similarly rejected as claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 2020/0274850) and further in view of Ducheneaut et al. (US 2014/0179408).
As per claim 7, Baum demonstrated all the elements as disclosed in claim 1.
It is noted Baum does not explicitly teach
wherein presenting the gamification scenario includes generating the gamification scenario based on the determined functionality and on an age of the user indicated in a user profile of the user. However, this is known in the art as taught by Ducheneaut. Ducheneaut discloses a gamification method in which the user profile includes the age ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ducheneaut into Baum because Baum discloses a method of utilizing use of devices and Ducheneaut further 
Claim 14 is a device claim with limitation similar to claim 7, therefore is similarly rejected as claim 7.
Claim 20 is a computer program product claim with limitation similar to claim 7, therefore is similarly rejected as claim 7.
Response to Arguments
Applicant’s arguments, see Argument, filed December 16, 2020, with respect to the rejection(s) of claim 1 under Baum et al., Dooley et al. and Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baum et al. (US 2020/0274850).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        March 18, 2021